      ATTORNEY OR PARTY WITHOUT ATTORNEY:                   STATE BAR NO.: 207937                                                                            EJ-130
      NAME: Guy Ruttenberg                                                                                                  FOR COURT USE ONL Y

      FIRM NAME: Ruttenberg IP Law, ARC.
      STREET ADDRESS: 1801 Ceptury Park East, Suite 1920
      CITY: Los Angeles                                          state: CA zip code: 90067
      TELEPHONE NO.: (310)627-2270                              FAX NO.: (310)627-2260
      e-mail ADDRESS: guy@ruttenberglplaw.eom
      ATTORNEY FOR (name): Cadence Design Systems, Inc.
                   I X I original JUDGMENT CREDITOR  | |ASSIGNEE OF RECORD
      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
      STREET ADDRESS: 1301 Clay Street
      MAILING ADDRESS 1301 Clay Street
      :iTY AND21P CODE       Oakland, CA 94612
            BRANCH NAME   Ronald V. Dellums Federal Building & United States Courthouse
            Plaintiff: Cadence Design Systems, Inc.                                                        CASE NUMBER:

      Defendant: Pounce Consulting, Inc.; Pounce Consulting, S.A. de C.V.                                  4:17-cv-04732-PJH

                       I X I EXECUTION (Money Judgment)                                                          Limited Civil Case
      WRIT OF □ POSSESSION OF                         □ Personal Property                                        (including Small Claims)
                       I     I SALE                   □ Real Property                                      im OTHER: N.D. Cal.

            To the United States Marshais Service of: the Northern District of California
            You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
            To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
            (Name): Cadence Design Systems, Inc.
            is the           original judgment creditor |    1 assignee of record whose address is shown on this form above the court's name.
            Judgment debtor (name, type of legal entity if not a            I    I S®® iisxt page for information on real or personal property to be
            natural person, and last known address):                                delivered under a writ of possession or sold under a writ of sale.
                                                                      10-1       i This writ is issued on a sister-state judgment.
                Pounce Consulting, Inc.                               For Items 11-17, see form MC-012 and form MC-013-INFO
                7960 Silverton Ave., Suite 113                        11. Total judgment (as entered or renewed)                $6,983,178.29
               San Diego, CA 92126
                                                                      12. Costs after judgment (CCP 685.090)                    $54,923.36
                                                                      13. Subtotal (add 11 and 12)                              $7,038,101.65
                                                                      14. Credits to principal (after credit to interest)       $0
                     Additional judgment debtors on next page
                                                                      15. Principal remaining due (subtract 14 from 13) $7,038,101.65
        Judgment entered on (date):                                   16. Accrued interest remaining due per CCP                $15,526.25
        April 25, 2019                                                    685.050(b) (not on GO 6103.5 fees)
        I       I Judgment renewed on (dates):                        17. Fee for issuance of writ                              $0
                                                                      18. Total (add 15. 16, and 17)                            $7,053,627.90
                                                                      19. Levying officer:
 7.     Notice of sale under this writ
                                                                            a. Add daily interest from date of writ (at
        a. I X I has not been requested.                                        the legal rate on 15) (not on GC
        b- I         I has been requested (see next page).                      6103.5 fees)                                    $470.49
8. 1           I Joint debtor information on next page.                     b. Pay directly to court costs included in
                                                                                11 and 17 (GC 6103.5, 68637; CCP
                                                                                699.520(0)                                     $

                                                                     ^0-1       I The amounts called for in items 11-19 are different for each
                                                                                 debtor. These amounts are stated for each debtor on
                                                                                 Attachment 20.


                                        Issued on (date)                                Clerk, by
                                                                                                                                                       ., Deputy
                                             NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                          Page 1 of 3
Form Approved for Optional Use
Judicial Council of California                                   WRIT OF EXECUTION                               Code of Civil Procedure. §§ 699.520,712.010, 715.010
EJ-130 [Rev. January 1.2018]                                                                                                              Government Code, § 6103.5
                                                                                                                                                   www.courts.ca.gov
                                                                                                                                                EJ-130
                                                                                                              CASE NUMBER:
   Plaintiff: Cadence Design Systems, Inc.
                                                                                                              4:17-cv-04732-PJH
Defendant: Pounce Consulting, Inc.; Pounce Consulting, S.A. de C.V.


21. 1 X I Additional judgment debtor(name, type oflegal entity
          if not a natural person, and last known address):

            Pounce Consulting, S.A. de C.V.
            Av. 8 de Julio 1295
            Col. Moderna 44190
            Guadalajara, Mexico
22.1          I Notice of sale has been requested by(name and address):

    r

23.1          I Joint debtor was declared bound by the judgment(CCP 989-994)
     a. on (date):                                                                       a. on (date):
     b. name, type of legal entity if not a natural person, and                          b. name, type of legal entity if not a natural person, and
          last known address of joint debtor:                                                  last known address ofjoint debtor:




     c. I        I        Additional costs against certain joint debtors are itemized:     I      I Below I     I On Attachment 23c



24. 1    I (Writ of Possession or Writ of Sale)Judgment was entered for the following:
    a. I     I Possession of real property: The complaint was filed on (date):
               (Check(1) or(2). Check(3)if applicable. Complete (4) if(2) or(3) have been checked.)

         (1) I              I The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
                              all tenants, subtenants, named claimants, and other occupants of the premises.
         (2) I             I The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
         (3) I             I The unlawful detainer resulted from a foreclosure sale of a rental housing unit.(An occupant not named in the
                             judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                             to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.)(See CCP 415.46
                             and 1174.3(a)(2).)

         (4) If the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
                     not served in compliance with CCP 415.46(item 24a(2)), answer the following:

                 (a)          The daily rental value on the date the complaint was filed was $
                 (b)          The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):



       b. I          I Possession of personal property.
                      I       I If delivery cannot be had, then for the value (Itemize In 24e)specified in the judgment or suppfemeptal order.
       c. I   I Sale of personal property.
       d. I   I Sale of real property.                                                                                  -
       e. The property is described: I  I Below I               j On Attachment 24e




EJ-130[Rev. January 1.2018]                                        WRIT OF EXECUTION                                                           Page 2 of 3
                                                                                                                                    EJ-130
                                                                                               CASE NUMBER:
   Plaintiff: Cadence Design Systems, Inc.
                                                                                               4:17-cv-04732-PJH
Defendant: Pounce Consulting, Inc.; Pounce Consulting, S.A. de C.V.


                                                     NOTICE TO PERSON SERVED


WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy(form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained foliowing demand, the judgment may be enforced as a
money judgment for the vaiue of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with COP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP1D)accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing(form CP10)and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130[Rev. January 1.2018]                              WRIT OF EXECUTION                                                          Page 3 of 3
